Citation Nr: 1642343	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-33 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a reduction in the disability rating for the Veteran's fungal infection of the bilateral feet, bilateral hands, groin, penis, and earlobes from 30 percent to 10 percent, effective March 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that the Veteran requested a Board hearing in his VA Form 9 received in November 2012, and he has not been afforded his hearing although one was scheduled for June 2016.  Nevertheless, the Board is granting the appeal in full, rendering a hearing on the matter moot.  Furthermore, in a June 2016 statement, the Veteran's service representative requested that the Board hearing be canceled.  Although the statement references a hearing related to a claim for increased rating for the knee, the Board observes that there is no increased right knee rating claim on appeal.  Indeed, the Veteran is not service connected for any knee condition, and the only issue on appeal, and for which a Board hearing was requested, is the propriety of the reduction claim.  Thus, the Board finds that the reference to the knee was likely error, and considers any hearing request withdrawn.

As a final preliminary matter, the Board acknowledges that additional evidence has been received since this matter was last adjudicated in an October 2012 statement of the case, without a waiver of RO consideration.  38 C.F.R. § 20.1304.  The Board further acknowledges that it has considered that evidence in the first instance.  However, the Board did so in order to grant the claim on appeal in full and thus, the Veteran is not prejudiced by the Board's consideration of such evidence.


FINDINGS OF FACT

1.  The Veteran's 30 percent rating for his fungal infection of the bilateral feet, bilateral hands, groin, penis, and earlobes was in effect for less than 5 years.

2.  At the time of the reduction, the evidence did not show material improvement in the Veteran's fungal infection of the bilateral feet, bilateral hands, groin, penis, and earlobes, including under the ordinary conditions of work and life.

CONCLUSION OF LAW

The reduction from 30 percent to 10 percent for Veteran's fungal infection of the bilateral feet, bilateral hands, groin, penis, and earlobes was improper, and the 30 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105 (e), 3.344(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a review of the record, the Board finds that the rating reduction for the Veteran's fungal infection of the toenails, toes, and fingers from 30 percent to 10 percent, effective March 1, 2010, was improper, and that restoration is warranted. 

Initially, because the fungal infection rating reduction reduced the Veteran's combined disability rating from 50 percent to 40 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R. § 3.105 (e) apply.  Here, the RO complied with those requirements in its August 2009 notice of the proposal to reduce the fungal infection disability rating, and in the December 2009 rating decision reducing the disability rating.  As the notice and due process requirements of 38 C.F.R. § 3.105 (e) have been completed, no further discussion is necessary. 

Turning now to whether the reduction was proper, the Board notes that at the time of reduction, the 30 percent rating was in effect from July 28, 2006, to February 28, 2010, a period of less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  In such situations, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413, 420-421 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13). 

Here, the Board finds that, at the time the reduction was effectuated, it was not shown by a preponderance of the evidence that the RO's reduction was warranted. See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  In this regard, the evidence relied upon by the RO to reduce the rating was inadequate, and did not otherwise establish by a preponderance that there was actual improvement in the Veteran's fungal infection, including in his ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also Faust v. West, 13 Vet. App. 342 (2000).  This is true particularly when considering the cyclical nature of the fungal infection.  

The Board finds that the RO's reliance on an August 2009 VA examination to reduce the Veteran's disability rating was misplaced.  The Board is mindful that in reducing the Veteran's rating, the RO weighed the results of the Veteran's August 2009 VA examination, which indicated that his service-connected fungal infection no longer met the criteria for a 30 percent rating.  However, the RO did not adequately consider lay testimony of the Veteran and other pertinent evidence, including evidence that the Veteran's fungal skin infection flares, that it spread beyond just the fingers and toes, and impacts his occupational functioning.

Foremost, the RO erred in relying on a single examination that was not conducted during an active flare, though timing such an examination is arguably difficult.  However, the evidence shows that the Veteran's condition at times involves flares.  The Veteran has reported on the severe flare-ups he experiences, and in a May 2010 statement reported such a flare just a few days after the August 2009 examination.  Indeed, as discussed in a September 2003 VA treatment note, the Veteran's skin condition is characterized by severe and frequent recurrence, and subsequent VA treatment notes dated in June and July 2010, within one year of the August 2009 examination, show prescription of antibiotics, steroids, and immunosuppressive drugs for the Veteran's skin condition.  Treatment notes dated in November 2010 and February 2011 show continued prescription of tacrolimus, an immunosuppressant, for tinea pedis and tinea cruris with superinfection.  In November 2012, it was noted that "his feet and nails are fairly severe."  Subsequent treatment notes show continued prescription of steroid cream.  Thus, it does not appear that the August 2009 VA examination was an accurate representation of the Veteran's overall condition.

Furthermore, the August 2009 VA examiner's findings regarding the functional impact of the Veteran's condition are contradicted by other evidence of record.  The August 2009 examiner found that the Veteran's fungal infection has no impact on his occupational functioning and activities of daily living.  However, the August 2006 examiner noted that the Veteran's work at the Post Office requires prolonged standing and walking and that because of swelling and pain in his feet, he missed two weeks of work, and also had some limitations in activities of daily living. 

Given that the August 2009 VA examination appears to be in contrast to the other evidence of record, the Board finds that the RO's reliance on the examination to reduce the Veteran's rating renders the reduction improper.  Furthermore, the RO's finding that the Veteran's fungal infection had improved based on the August 2009 VA examination does not reconcile with the evidence that the infection required more intense treatment, including antibiotics, immunosuppressant drugs, and topical steroids, within a year following the examination and just months following the effective date of the reduction.  Such evidence does not support an improvement.  While that evidence was not before the RO at the time of the reduction in March 2010, post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated.  

Additionally, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior August 2006 VA examination, which had formed the basis for the award of his 30 percent rating.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, no such determination was made by the August 2009 VA examiner or by any other private or VA medical provider, and the subsequent VA treatment notes tend to contradict such a determination, as they show that the Veteran sought more frequent treatment for his skin condition and required more intense treatment. 

While there is some degree of variation to the Veteran's dermatological findings from examination to examination, the benefit of the doubt must be resolved in his favor.  Here, there are dermatological findings dated after the August 2009 VA examination results that support a more severe condition than as shown during the August 2009 VA examination, and the lay evidence supports that there was not improvement in the Veteran's ability to function under the ordinary conditions at the time of the reduction.  Given the foregoing, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating is reduced.  The failure to comply with the requirements renders the reduction from 30 percent to 10 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That action is required in the instant case.  Accordingly, the previously assigned 30 percent rating for the Veteran's service-connected fungal infection of the bilateral feet, bilateral hands, groin, penis, and earlobes is restored as of the date of reduction on March 1, 2010.


ORDER

The rating reduction for the Veteran's fungal infection of the bilateral feet, bilateral hands, groin, penis, and earlobes, from 30 percent to 10 percent, effective March 1, 2010, was improper, and the 30 percent rating is restored.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


